Luke W. Reese, OSB No. 076129
lreese@.ehrlawyers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel:(503)581-1501
Fax:(503)581-5891
       Of Attorneys for Defendant G4S Secure Solutions (USA) Inc.


                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION


 DAVID PITTS,                                            No.        3:20-cv-00074-AC
                                    Plaintiff,

 vs.                                                 MEMORANDUM IN SUPPORT OF
                                                     RULE 12(b)(6) MOTION TO DISMISS
 G4S SECURE SOLUTIONS (USA) INC                      CLAIMS THREE, FIVE, SIX, AND
 a foreign business corporation;                     SEVEN OF PLAINTIFF'S
 STEWART BECKER, an individual;                      COMPLAINT
 PAUL TRAYNOR, an individual; and
 FACEBOOK, INC., a foreign business
 corporation,

                                 Defendants.

   Consistent with Federal Rule of Civil Procedure 12(b)(6), G4S Secure Solutions (USA) Inc.;
Stewart Becker; Paul Traynor; and Facebook, Inc. ("Defendants") respectfully move this Court to
dismiss Claims Three, Five, Six, and Seven of Plaintiff s Complaint, because (1) in Claim Three,
Plaintiff alleges facts insufficient to state a claim for association discrimination; (2) in Claim Five,
he fails to attribute any action to Messrs. Becker and Traynor to establish a claim for aiding and
abetting; (3) in Claim Six, Plaintiff cannot establish a duty owed by Facebook in support of his
negligence claim because Facebook was not Plaintiffs employer at any relevant time; and (4) in
Claim Seven, he was not an intended third party beneficiary to the Security Services Agreement
between G4S and Facebook and, as a result, is unable to establish a claim for breach of contract.



                                                                                              Page - 1
          I. INTRODUCTION AND STATEMENT OF RELEVANT FACTS

       Plaintiff, who was ultimately terminated after hurling a computer at a coworker, began his
employment with G4S on June 23, 2017. G4S employed Plaintiff as a shift supervisor at the
Facebook facility in Prineville, Oregon. Plaintiff was subsequently promoted to site supervisor in
October of 2017. In the fall of 2018, G4S engaged in a national restructuring of its business
operations to downsize rrianagerial staff and organize their regional offices in a more efficient
manner. As part of the restructuring, over 180 G4S employees were laid off as part of a reduction in
force and over 800 employees' jobs were affected nationwide. In the Portland office, the
restmcturing impacted 19 employees. On July 14, 2018, Plaintiffs role of site supervisor was
eliminated as part of G4S's national restmcturing, combined with his inability or unwillingness to
work productively with other employees on site.

       Following Plaintiffs deplorable behavior towards his coworker, Plaintiff now desperately

seeks to recover against G4S (his former employer), Messrs. Traynor and Becker (his fonner

supervisors), and even Facebook (with whom he had no relationship) for his lawful separation as
part of G4S's reduction in force. As Defendants will demonstrate, Plaintiff cannot establish he
experienced unlawful treatment, and his assortment of claims for association discrimination,
retaliation, aiding and abetting discrimination, negligence, and breach of contract are entirely
without merit and must be dismissed.

                                II. LEGAL STANDARD

       A complaint must be dismissed when it fails to state a plausible claim for relief.

Fed. R. Civ. P. 12 (b)(6); Ashcroftv. Iqbal, 556 U.S. 662, 678 (2009). Plausibility is a two-step
test: first, plaintiffs legal conclusions must be disregarded. Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). Second, the court must be able to identify credible facts supporting each

element of plaintiffs claims. Id. Because Plaintiffs Complaint fails to meet this pleading
standard, his Complaint should be partially dismissed.

                                                                                           Page - 2
       A. Plaintiff's Complaint Fails To Identify A Single Fact In Support Of His Third
           Claim Against G4S for Association Discrimination.

       Plaintiffs Third Claim for association discrimination against G4S is a classic example of

what the Court intended to prevent in Iqbal in that Plaintiff offers only "unadorned, the-

defendant-unlawfully-harmed-me accusation[s]." Iqbal, 556 U.S. 662, 678(2009). In support of

his claim for association discrimination Plaintiff alleges that, "G4S discriminated against [him]

in the terms, conditions or privileges of his employment because of his association with Hispanic

security officers...." ECF No. 1, p. 6. However, Plaintiff fails to offer any substantive facts as

to how G4S allegedly discriminated against him because of his association with Hispanic

security officers. Instead, Plaintiff makes vague and conclusory allegations that he was

"otherwise discriminated against." See Id. at 5. In this Court, the complaint "must contain

sufficient allegations of underlying facts" to support its legal conclusions. Starrv. Baca,

652 F.3d 1202, 1216 (9th Cir. 2011). Here, Plaintiffs Complaint lacks the underlying facts to

state a prima facie case of discrimination under ORS 659A.030(b). See Bahri v. Home Depot

USA, Inc., 242 F. Supp. 2d 922, 930 (Or. D. 2002). Given that Plaintiff did not experience

discrimination for his association with Hispanic G4S employees, his failure to identify even a

single instance of discrimination is telling and should warrant dismissal of his Association
Claim.


       B. Plaintiff Cannot Maintain His Fifth Claim For Aiding and Abetting Because He
          Fails To Attribute Any Action To Becker and Traynor.

       In addition to the lack of facts supporting his discrimination by association claim,

Plaintiff fails to attribute any action or inaction by Messrs. Becker and Traynor. Instead,

Plaintiff alleges simply that Messrs. Becker and Traynor "aided, abetted, incited, compelled or

coerced Defendant G4S's unlawful practices set forth above" ECF No. 1, p. 7. Because the



                                                                                         Page-3
unlawful practices alleged in the Complaint bear no relation to Messrs. Becker and Traynor
individually, dismissal of Plaintiff s Fifth Claim for Aiding and Abetting Claim is appropriate.
       In Hernandez, this Court held that hollow assertions, which fail to attribute any action to
or otherwise implicate an individual defendant, must be dismissed. Specifically, conclusory
allegations that the individual defendants "...violated ORS 659A.030(l)(g) by aiding, abetting,
inciting, compelling and/or coercing discrimination and retaliation of Plaintiff, as set forth
above"—are not entitled to a presumption of truth, and cannot support a claim for relief."
Hernandezv. FedEx Freight, Inc., 2017 U.S. Dist. LEXIS 115404 * 14 (Or. D. 2017). In
Hernandez, the plaintiffs complaint contained several facts including, (1)that the individual
defendant was the facility manager and plaintiffs supervisor; (2)that plaintiff had disclosed a
disability to the individual defendant; (3) that the individual defendant acknowledged and
assisted plaintiff with his FMLA application; and (4) the individual defendant had terminated the
plaintiff and refused to provide him with the termination paperwork. Id. at 10-11. The Court
noted, the insufficiency of the allegations became "especially apparent" when following Iqbal 's
procedure for isolating specific factual allegations against a particular defendant... and
disregarding the allegations made generally as to [the employer] and not against [the individual
defendant]." Id. at 11. Despite the supporting facts, this Court dismissed the plaintiffs aiding
and abetting claim against individual defendants for failing to meet the pleading standard. Id.
       Here, Plaintiffs Complaint falls far short of the facts pled in Hernandez, and alleges
merely that Messrs. Becker and Traynor were "managers". See ECF No. 1 at 4. Accordingly,
Plaintiffs Fifth Claim for aiding and abetting must be dismissed because it does not establish
what actions, if any, Messrs. Becker and Traynor took to aid and abet in the unspecified
"unlawful practices" Plaintiff asserts in his Complaint.



                                                                                          Page - 4
         C. Plaintiff's Sixth Claim For Negligence Against Facebook Must Be Dismissed
            Because Facebook Was Not Plaintiffs Employer And Owed Plaintiff No Duty.
         Additionally, Plaintiffs Sixth Claim alleging negligence against Facebook should be
dismissed because Facebook owed Plaintiff no duty. "To state a claim for negligence under

Oregon law, a plaintiff must allege a duty of care owed by the defendant, a breach of that duty,
causation, and damages." Nattellv. Curry County, 2013 U.S. Dist. LEXIS 136215 *8 (D. Or.
Sept. 23, 2013). Since Plaintiff was an employee ofG4S and not Facebook, he cannot maintain

a claim for negligence against Facebook. Kelseyv. Goldstar Estate Buyers Corp., 2014 U.S.
Dist. LEXIS 37361*22-24 (D. Or. Mar. 21, 2014).

         In Kelsey, the court dismissed a former employee's negligence claim against her

employer for purportedly failing to "provide a safe workplace and to train, supervise and/or

control its employees to prevent unlawful discrimination, harassment and/or retaliation in the

workplace" and failed in carrying out its duty. Id. Importantly, the Court explained that "[w]hile

the employment relationship and the discrimination statutes may be relied on to establish the

duty to plaintiffs, general allegations the duty was breached is not enough. Nor is it sufficient to

allege defendants knew of the problems without alleging a factual basis for the knowledge." Id.
at 23.

         Fatal to Plaintiffs claim against Facebook is that Facebook was not Plaintiffs employer.

In the absence of an employment relationship, there can be no duty owed to Plaintiff. Id.

Facebook and G4S are not joint employers because Facebook did not have the right to control

Plaintiff's employment. See Stewartv. Intern, Inc., U.S. Dist. LEXIS 21084, 2000 WL

33201873 *2 (D. Or. Aug. 31, 2000) (finding "D]oint employment is determined from a totality
of the circumstances, while considering factors such as authority to hire employees, authority to



                                                                                           Page - 5
fire employees, authority to set conditions of employment, day-to-day supervision of employees,
and control of employee records such as payroll, insurance, and taxes.").

        Facebook does not satisfy any of the factors for joint employment with G4S. See

Exhibit A. Affidavit of Kym Cross. Specifically, Facebook is not responsible for hiring or

firing G4S security officers and G4S maintains responsibility for the conditions of its security

officer's daily employment and supervision. Id. Finally, Facebook does not participate in

controlling payroll, insurance or taxes. Id. Thus, not only does Plaintiffs Complaint plead

insufficient facts to state a plausible claim for relief, but Plaintiff also cannot establish an

employment relationship with Facebook to form a basis for a duty owed. Id.; Doe v. Wal-Mart
Stores, Inc., 572 F.3d 677, 683 (9th Cir. 2009).

       D. Plaintiff's Seventh Claim For Breach Of Contract Must Be Dismissed Against G4S
           and Facebook Since Plaintiff Was Not An Intended Third-Party Beneficiary Of the
           Service Agreement.

       Plaintiff incorrectly asserts that "Facebook and G4S mtended the Security Services
Agreement to benefit third parties, including Plaintiff, in regard to the maintenance of a safe and
non-discriminatory workplace." ECF No. 1, p. 8. While G4S and Facebook both have an interest
in maintaining a workplace free of discrimination, the manner in which G4S and Facebook carry out
that interest is not through the Security Services Agreement. Plaintiffs misunderstanding of
Facebook and G4S's Security Services Agreement is fatal to his claim for breach of contract.
       In order to sue as a third-party beneficiary of a contract, "the third party must show that the
contract reflects the express or implied intention of the parties to the contract to benefit the third
party." Klamath Water Users Protective Ass'n v. Patterson, 204 F.3d 1206 (D. Or. 2001). Here,
Plaintiff was not an intended third-party beneficiary to the contract between G4S and Facebook and
Plaintiffs apparent belief that he was is simply unreasonable. Rather, "[t]he intended beneficiary
////

////

                                                                                             Page - 6
must fall within a class clearly intended by the parties to benefit from the contract. One way to
ascertain such intent is to ask whether the beneficiary would be reasonable in relying on the promise
as manifesting an intention to confer a right on him or her." Id.

       In this case, Plaintiff cannot establish he was within the class intended to benefit from the

Security Services Agreement. The Security Service Agreement governs the relationship between

Facebook and G4S and the scope of security services G4S provides. The Security Service

Agreement, however, was not entered for the purpose of ensuring a non-discriminatory workplace
for G4S employees. Rather, G4S policies applicable specifically to G4S employees are in place to
ensure a workplace free from discrimination for G4S employees. Plaintiff failed to utilize those
procedures and now relies on an attenuated theory based on an agreement between two corporate
entities wholly inapplicable to Plaintiff. In short. Plaintiffs reliance on the Security Services
Agreement is misplaced and unreasonable.

       If Plaintiff received any benefit from the Security Services Agreement, it was as an
incidental beneficiary. Specifically, the Security Services Agreement was entered for the benefit of

G4S and Facebook. Any advantage that Plaintiff alleges to have received from the Security
Services Agreement was unintentional. Under well-established principles of contract law,
incidental beneficiaries have no right to enforce a contract. Id. As such. Plaintiff cannot maintain a
breach of contract claim against G4S or Facebook as an mcidental beneficiary of the Security
Service Agreement and his claim should be dismissed.

                                    III.   CONCLUSION

       Consistent with Fed. R. Civ. P. 12(b)(6), G4S, Messrs. Becker and Traynor, and

Facebook respectfully request this Court dismiss Claims Three, Five, Six, and Seven of

Plaintiffs Complaint for the following reasons: (1) Plaintiffs Third Claim fails to state facts

that support a cause of action for association discrimination; (2) Plaintiffs Fifth Claim for aiding



                                                                                            Page - 7
and abetting must fail because he does not attribute any action to Messrs. Becker and Traynor;

(3) Plaintiff is unable to maintain his Sixth Claim for negligence because he cannot establish a

duty owed by Facebook; and (4) Plaintiff was not an intended third-party beneficiary to the

Security Services Agreement between G4S and Facebook, which is fatal to his Seventh Claim

for breach of contract.




                                            Respectfully submitted,


                                            s/_Luke Reese
                                            Luke Reese
                                           OSB No. 076129
                                            Garrett Hemann Robertson P.C.
                                            Willamette Professional Center
                                            1011 Commercial St. NE
                                           Salem, Oregon 973 01
                                           (503)581-1501
                                            lreese@ghrlawYers.com.
                                            Counsel for Defendants


                                            s/ Kelly Eisenlohr-Moul
                                            Kelly Eisenlohr-Moul (Pro Hac Vice)
                                           Dinsmore & Shohl LLP
                                           1100 Peachtree Street, Suite 950
                                           Atlanta, Georgia 30309
                                           Telephone: 470-300-5337
                                            Email: kelly.eisenlohr-moul(a)dinsmore.com
                                            Counsel for Defendants
Dated February 3, 2020




                                                                                       Page - 8
                               CERTIFICATE OF SERVICE

         I hereby certify that I caused to be served the foregoing MEMORANDUM IN
SUPPORT OF RULE 12(b)(6) MOTION TO DISMISS CLAIMS THREE, FIVE, SIX,
AND SEVEN OF PLAINTIFF'S COMPLAINT on the date indicated below,
         [X] Via First-Class Mail with postage prepaid
         [X] Via Electronic Filing
         [ ] Via Hand Delivery
         [ ] Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:
                             Philip R. Anderson
                             Philip R. Anderson, P.C.
                             747 SW Mill View Way
                             Bend OR 97702
                             OSB No. 952023
                             Phone: (541) 323-3977
                             phil(5),praaUornev.com
                                    Of Attorneys for Plaintiff

        DATED February 3, 2020.

                          GARRETT HEMANN ROBERTSON P.C.


                                       s/ Luke W. Reese
                                        Luke W. Reese
                                       OSB No. 076129
                                    Phone: 503-581-1501
                                     Fax: 503-581-5891
                                    lreese@ghrlawyers.com
                                  Of Attorneys for Defendants

                                 DINSMORE & SHOHL LLP


                                      s/Kellv Eisenlohr-Moul
                             Kelly Eisenlohr-Moul {Pro Hac Vice)
                                    Phone: 470-300-5337
                             kelly.eisenlohr-moulfa'dinsmore.com
                                 Of Attorneys for Defendants
4845-6024-5427, v. 1




                                                                                       Page-9
